Title: From Thomas Jefferson to John Vaughan, 2 December 1825
From: Jefferson, Thomas
To: Vaughan, John


                        Dear Sir
                        
                            Monticello
                            Dec. 2. 25
                        
                    It is more than a fortnight since I recieved your favor of Nov. 11.  stating the balance due from me 11. D 59 C for duties on my cases of marble, and I have been that long endeavoring to get US. bank bills to remit it to you. but a single 10.D. bill of that bank is all I have been able to get in our uncommercial place. I add therefore  a 5.D. Virginia note, which I presume is passable at it’s regular discount. there will be a fractional surplus which, if you will be so good as to put into the hands of mr Peale, it will relieve your books from keeping such trifles on them, and cover a small matter of rectification to my poly graph  which he is kind enough to undertake to have done for me. ever and affectionately yours
                        Th: Jefferson
                    